202 S.W.3d 32 (2006)
STATE of Missouri, Plaintiff/Respondent,
v.
Jamie CALMESE, Defendant/Appellant.
No. ED 87216.
Missouri Court of Appeals, Eastern District, Division Four.
September 19, 2006.
Timothy Joseph Forneris, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Dora A. Fichter, co-counsel, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Jamie Calmese (Appellant) appeals from the trial court's judgment entered upon a jury verdict finding him guilty of first-degree murder and armed criminal action. We have reviewed the briefs of the parties *33 and the record on appeal and conclude that the trial court did not plainly err nor abuse its discretion. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).